Citation Nr: 0119310	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  The propriety of the initial 10 percent rating assigned 
for service-connected right patella tendonitis with 
instability.

2.  The propriety of the initial 10 percent rating assigned 
for service-connected limitation of motion due to service-
connected right patella tendonitis, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


REMAND

The veteran had active military service from July 1994 to 
July 1998.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
right patella tendonitis and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  A 
March 2001 rating action (which granted service connection 
for a left knee disorder) noted that the original 10 percent 
rating was granted on the basis of instability but then also 
granted a separate 10 percent rating for painful or limited 
of motion due to service-connected right patella tendonitis.  
Both of these 10 percent ratings have been made effective the 
day after discharge from active service.  The veteran 
continues to seek higher ratings for his service-connected 
right patella tendonitis.

The Board has recharacterized the issues on appeal as 
involving the propriety of the initial ratings assigned, in 
light of the distinction with respect to staged ratings noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Although the Statement of the Case (SOC) of November 1991 
addressed service connection for a dental bridge and the 
March 2001 supplemental SOC (SSOC) addressed entitlement to 
a compensable rating for a chin scar, no Substantive Appeal 
was ever filed perfecting the appeals as to these matters.  

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As discussed below, 
further development is needed before the claim can be 
resolved.  

Two VA examinations of record, in September 1998 and July 
2000, make no comment regarding the presence or severity 
recurrent subluxation or lateral instability.  The July 2000 
VA examination indicates that VA outpatient examination in 
February 1999 noted that magnetic resonance imaging disclosed 
the ligaments of both knees were intact.  A November 1998 VA 
outpatient examination found no abnormality of the anterior 
and posterior drawer's sign, which ruled against an anterior 
and posterior cruciate ligament tear.  However, a VA 
outpatient notation in January 1999 noted that the veteran 
could not do deep knee bends without assistance, secondary to 
instability.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination to ascertain the current level of 
severity of his right knee condition in light of Diagnostic 
Code 5257 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran which pertain to his right knee.  
If any of the requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination to determine 
the extent and severity of his right knee 
disability.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to, and be reviewed by, the examiner.  
The examiner should conduct all indicated 
x-rays and laboratory tests.  The 
examiner should indicate if the veteran's 
service-connected right knee disability 
is manifested by arthritis or tendonitis, 
subluxation, lateral instability, and/or 
limitation of motion.  The examiner 
should also be asked to determine whether 
the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly.  This should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to 
appellant and his representative an SSOC, 
and give them the appropriate opportunity 
to submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


